Title: To Thomas Jefferson from the Board of War, with Reply by John Page, 30 July 1779
From: Board of War,Page, John
To: Board of War,Page, John


Williamsburg, 30 July 1779. Because of the multiplicity of business, one clerk cannot attend to all the duties the office requires, including keeping a journal. Appointment of a second clerk desired. Signed by James Innes, Clerk. Countersigned by Lt. Gov. John Page: “In Council July 30th. 1779. The Council approves of the reasons above given by the board of War for the appointment of a second Clerk.”
